Munson, J.
In the court below the respondent-claimed that the indictment was defective for the reason that “it did not particularly in terms refer to sections 2703 and 2701 of the Vermont Statutes,” and for the further reason that it did not set forth that the deci-ee of divorce remained in effect at the time of the cohabiting. These points are not now urged. The points which are urged were not made in the court below, and therefore cannot be considered.

Judgment that there is no error in the proceedings and that the respondent take nothing hy his exceptions.